            Case 1:19-cv-00672-RA Document 43 Filed 09/18/19 Page 1 of 2


Jason M. Drangcl (JD 7204)
jdrangel@ipcounsclors.com
Ashly E. Sands (AS 7715)                           .I tSDC-SDNY
asands@ipcounselors.com
                                                   ' l)O(T'.\lE'.\T
William C. Wright (WW 2213)
bwright@ipcounselors.com                            ; '. i
                                                    1   ~   1   •
                                                                    < 1RO'.\ICALLY FILED
Brieanne Scully (BS 3 71 l)                         I Ill,,          .
bscully@ipcounselors.com                                                  ···-,-, \~_(ti____ _       .. ~- _... _,.
EPSTEIN DRANGEL LLP                                                               -   -•~~   •• ~r




60 East 42 nd Street, Suite 2520
New York, NY 10165
Telephone:      (212) 292-5390
Facsimile:      (212) 292-5391

Brian Igel (Bl 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison A venue, 40 th Floor
New York, New York 10165
Telephone:     (212) 873-0250
Facsimile:     (646) 395-1585
Attorneys/or Plaintiff'
Off White LLC

                             UNITED STA TES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


OFF-WHITE LLC,
Plaintfff

V.

5HK5584, et al,                                             CIVIL ACTION No.
Defendants                                                    19-cv-672 {RA)
         Case 1:19-cv-00672-RA Document 43 Filed 09/18/19 Page 2 of 2



                          NOTICE OF VO LUNT ARY DISMISSAL


            PURSUANT TO Rule 41 (a)( I )(A)(i) of the Federal Rules of Civil Procedure,
Plaintiff Off-White, LLC ("Off-White" or "Plaintiff'), by their undersigned attorneys, hereby
give notice of dismissal of all claims against Defendant projectzeroclothingstore2 in the above-
captioned action, with prejudice, and with each party to bear its own attorneys' fees, costs and
expenses.



Dated: July 23, 2019                              Respectfolly submitted,




                                                     BY:
                                                           Brieanne Seu         3 711)
                                                           bscully@ipcounselors.com
                                                           EPSTEIN DRANGEL LLP
                                                           60 East 42nd Street, Suite 2520
                                                           New York, NY 10165
                                                           Telephone:     (212) 292-5390
                                                           Facsimile:     (212) 292-5391
                                                           Attorney/or Plaintiff
                                                           Off-White LLC


It is so ORDERED.

Signed at New York, NY o n ~                Jt, 20

                                            Judge onnie Abrams
                                            United States District Judge




                                              2
